The city has no right to enter upon this strip of land under the statute by which they proceed, unless it has in some way become a street; and an injunction, conditional or otherwise, is proper under the circumstances. The court have already decided, in substance, that the agreement, plat, and sales under it, made an offer of dedication of this strip of land as a street, and certain spaces were to remain open, and no one proprietor could close up or incumber them without consent of the others. As the city itself now owned one of the lots, it practically amounted to a permanent offer of dedication to the public, and one of the questions would be, whether this offer had at any time been accepted by the public. It is evident that, from the necessities of the city, this strip must become a street in some way. The question of acceptance or twenty years' user may be tried by an action by the complainants; or the city may have it tried by procuring an indictment, or by an issue in the present suit.
The court think that the complainants are entitled to a stipulation that the city will proceed with all reasonable dispatch to settle whether this land has already become a street by dedication and acceptance, or by user, and if decided that it has not, then that they will either lay it out as a street or proceed to take the land as private land under chapter 993 of the Statutes. This is necessary to protect the rights of the complainants. The order for injunction will be granted nisi — unless the city make these stipulations and give bond to pay damages.
Parkhurst, for the city, said that the city had already taken *Page 443 
measures to declare the land a public highway by user, and also appointed a committee to lay the sewer through it, if private property; but the court said the city might suspend these proceedings at any time, and leave the complainants to further litigation, if there was no stipulation.
Hart, for the city, said they were ready to comply with the conditions.
Decree accordingly.